Citation Nr: 1226520	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.

2.  Entitlement to service connection for bilateral carpel tunnel syndrome.

3.  Entitlement to service connection for right tooth displacement.

4.  Entitlement to an initial compensable rating for scarring of the left knee.

5.  Entitlement to an effective date earlier than October 12, 2007 for the grant of service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder. 

6.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and an anxiety disorder. 

7.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to December 2004. 

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from May 2008 (PTSD, earlier effective date PTSD), September 2008 (right knee), and July 2009 (foot disorder, carpal tunnel syndrome, right tooth displacement, left knee scar), rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, and Roanoke, VA. Jurisdiction of the claims file has been transferred to the RO in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge in April 2012; a copy of the hearing transcript is associated with the claims file.  The Board notes that testimony was taken regarding a service-connected thoracolumbar disability; however, it was noted on the record that it was unclear whether or not this issue was on appeal.  Upon further review, the Board concludes that the Veteran did not perfect an appeal as to this issue. Rather, in her March 2009 VA Form 9, the Veteran focused her argument with respect to "upper back pain" which the Board construes as pertaining to her neck and not her service-connected thoracolumbar disability.  In fact, the RO considered and denied a service connection claim for a cervical spine disorder in a July 2010 rating decision.  The Board finds that an appeal was not perfected as to her thoracolumbar spine disability and this issue is not on appeal.

The Board also notes there was a question at the BVA hearing as to whether the Veteran's increased rating claims for an acquired psychiatric disorder and right knee patellofemoral syndrome are on appeal.  Upon review of the file, the Board finds that the Veteran perfected substantive appeals on these issues, following the issuance of March 2009 (knee) and November 2008 (acquired psychiatric) statements of the case.  As such, increased rating claims for an acquired psychiatric disorder and for her right knee are on appeal. 
 
The issues of entitlement to service connection for bilateral carpel tunnel syndrome, and entitlement to increased ratings for PTSD and an anxiety disorder, and right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for her service-connected disabilities on appeal, she has not submitted evidence of unemployability, or claimed to be unemployable.  The evidence clearly reflects that the Veteran is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  



								[Continued on Next Page]


FINDINGS OF FACT

1.  There is no credible or competent evidence that the Veteran has a current diagnosis of a bilateral foot disorder, claimed as flat feet, at any time during the appeals process.

2.  A dental condition is not shown.

3.  At her April 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew her claim for entitlement to an initial compensable rating for scarring of the left knee. 

4.  A claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder was received by the RO on October 12, 2007; no evidence of record indicates any informal claims prior to that date.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, claimed as flat feet was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria are not met for service connection for a dental disorder for purposes of compensation or outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1712, 1721, 5107 (West 2002); §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2011).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for scarring of the left knee have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for establishing entitlement to an effective date prior to October 12, 2007 for the grant of service connection for acquired psychiatric disorder, to include PTSD and an anxiety disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

At her April 2012 hearing before the Board, the Veteran, through her representative, acknowledged that she was withdrawing the appeal as to the issue of entitlement to an initial compensable rating for scarring of the left knee.  See BVA Hearing Transcript (T.) at 2-3.  The Board finds that the Veteran's statement indicating her intention to withdraw the appeal, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn her appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to an initial compensable rating for scarring of the left knee is dismissed.

II.  VCAA

Before addressing the merits of the issues of entitlement to service connection for a bilateral foot disorder and right tooth displacement, and entitlement to an effective date earlier than October 12, 2007 for the grant of service connection for acquired psychiatric disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2009 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2009.  Nothing more was required.  

With respect to the earlier effective date claim, admittedly an October 2007 notice did not contain specific provisions regarding the assignment of an effective date.  However, the Veteran's claim arises from her disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service and VA treatment records.  Moreover, the record was held open, following the April 2012 BVA Hearing to enable the Veteran the opportunity to obtain private treatment records.  No records were submitted. 

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012 which she presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2012 BVA Hearing, the VLJ identified the issues on appeal.  See BVA T. at 2.  Questions were asked with respect to whether the Veteran had diagnoses regarding either of her disorders, and the basis for her claims.  She was advised of the need to present evidence of a current disability.  Moreover, testimony was taken regarding the Veteran's assertions that an earlier effective date is warranted for her acquired psychiatric disability.  As noted above, the record was held open so that additional evidence could be submitted.  The Veteran failed to submit additional records, nor did she indicate that she needed assistance obtaining any records.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Board acknowledges that VA medical examinations were not provided with respect to her feet or right tooth displacement claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes that a VA examination is not needed to address either of these claims.  Given, the absence of in-service evidence of chronic manifestations of either of these disorders, or a current diagnosis, a remand for a VA examination and opinion, on either issue, would unduly delay resolution.   

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Earlier Effective Date

A May 2008 rating decision granted a 30 percent evaluation for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, effective June 15, 2007.  A subsequent July 2010 rating decision found that the assignment of an effective date of June 15, 2007 was a clear and unmistakable error, and that the correct date was October 12, 2007, the Veteran's date of claim.  The RO initially awarded an effective date of June 15, 2007, based on an incorrect assumption that the Veteran had separated from service in June 2007, not December 2004.  Since the Veteran was not at fault in the development of this error, no overpayment was created.  The Veteran contends that she is entitled to an effective date earlier than October 12, 2007, for the grant of service connection for an acquired psychiatric disorder. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in December 2004.  The Veteran submitted a claim of entitlement to service connection for an acquired psychiatric disorder in October 2007, more than 1 year after separating from service.  Therefore, the assignment of an effective date back to the day following discharge is not warranted.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for an acquired psychiatric disorder on October 12, 2007.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the October 12, 2007, the date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to October 12, 2007, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after October 12, 2007, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to October 12, 2007, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).  After reviewing the record, the Board concludes that there is no testimonial document submitted prior to October 12, 2007, indicating intent to pursue a claim of entitlement to service connection for an acquired psychiatric disorder.

In sum, the presently assigned effective date of October 12, 2007, is appropriate and there is no basis for an award of service connection for an acquired psychiatric disorder prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

IV.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 'In the absence of proof of a present disability there can be no valid claim.'  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Specific to her dental claim, under VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. 38 C.F.R. § 3.381(b).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether such is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(a).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran testified at her April 2012 BVA Hearing that she suffers from pes planus or flat feet because she was required to wear boots 99.9 percent of the time that she was in service.  See BVA T.at 3.  In an April 2010 statement in support of her claim, the Veteran indicated that as a result of a High Mobility Multipurpose Wheeled Vehicle (HMMWV) "humvee" accident in Fort Irwin, California, her right tooth (directly next to her front two teeth)was pushed back and there is now a noticeable permanent gap which causes her serious self-esteem issues. 

Service treatment records reflect that the Veteran was treated for a foot contusion in December 2001 following a humvee rollover.  Additional treatment records are silent for treatment regarding either foot.  A review of the Veteran's service dental records do not show any treatment regarding her upper right tooth.  A separation examination is not of record.   

Although the Veteran has complained of continuing foot pain following separation from service, post service treatment records do not confirm treatment or diagnosis of any foot disorder.  Significantly, the Veteran even acknowledged at her April 2012 BVA Hearing that between 2004 and the time of the hearing she had not seen anybody for complaints of problems associated with her feet.  See BVA T. at 4.  Post-service treatment records do not confirm treatment for right tooth displacement.  The Veteran testified at her April 2012 BVA Hearing that she would submit her private dental records.  As noted above, the record was specifically held open for 60 days, however no such records were submitted. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed her claims in December 2008; a clinical diagnosis of a foot disorder or right tooth displacement were not of record at that time (resolved or unresolved) nor at any time subsequently since the claims have been pending.  

The Board has considered the Veteran's claim that she has a current foot disorder and right tooth displacement.  As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506.

In this case, the Veteran is competent to report symptoms such as foot pain or that her tooth "looks different" as this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 469.  However, pain is not a separate disability for VA disability compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted. Id.

At this time, there is no competent evidence that the Veteran has a disorder relating to her feet or her right tooth (next to her two front teeth), nor that she has had any such disorders at any time while the claims have been on appeal.  Significantly, although the record was held open for 60 days following her April 2012 BVA Hearing, additional treatment records to support that she has a current foot or tooth disorder were not submitted.  

The Board finds significant that despite her complaints of foot pain, the VA treatment records are devoid of treatment for this disorder.  Moreover, there is no objective evidence of any dental condition for compensation, treatment purposes, or otherwise.  Based on the foregoing, the weight of the evidence is against the claim for service connection of bilateral foot disorder, claimed as flat feet, or for the claimed dental condition. In essence, there is no present disability shown.  A current disability is a prerequisite to service connection under any theory of entitlement. As such, the appeal for a bilateral foot disorder or right tooth displacement must be denied.


ORDER

Service connection for a bilateral foot disorder, claimed as flat feet, is denied. 

Service connection for right tooth displacement is denied.

The claim for entitlement to an initial compensable rating for scarring of the left knee is dismissed without prejudice.

An effective date earlier than October 12, 2007 for the grant of service connection for acquired psychiatric disorder, to include PTSD and an anxiety disorder, is denied.


REMAND

Increased Rating Acquired Psychiatric Disorder and Right Knee-  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

In this case, the Veteran was most recently afforded a VA examination in May 2008 for her service-connected acquired psychiatric disability.  She testified at her April 2012 BVA hearing that she felt that her condition had worsened since she was last examined.  See BVA T. at 23.  Significantly, the most recent psychiatric related treatment records are dated in March 2009, over three years ago.  With respect to her increased rating for a right knee disability, the Veteran indicated in a March 2010 statement in support of her claim that her knee pain has gone from "bad to its absolute worst condition because [of] daily activities such as walking, lifting or any weight bearing impact."  She stated that her knee locks up because she is not able to flex her knee at her desk job.  At her November 2007 VA examination, the last full examination of her right knee,  the Veteran denied any locking of her knee.  Significantly, the Veteran has indicated that her right knee disability has worsened. 

As the Veteran has claimed that her psychiatric and right knee disabilities have worsened since the last VA examinations, and given the lack of other evidence with which to rate the Veteran for her disabilities, the Board finds that new VA examinations must be afforded.

Service Connection Bilateral Carpel Tunnel- The Board notes that the Veteran's available service treatment records are silent for any complaints of, treatment for, or diagnosis related to her wrists or carpel tunnel.  

In a March 2009 statement in support of her claim, the Veteran indicated that during her 5 years of service she endured many tasks that have led to her currently diagnosed carpel tunnel syndrome.  She stated that she worked in the Logistics Field and that 99% of her job included typing on the computer and inputting data into the supply system.  She indicated that her hands would tingle with a numb sensation and cause wrist pain.  She also noted that her job required her to drive forklifts and heavy machinery where her hands and wrists were placed at the same angle for over 2-3 hours at a time.  She additionally attributes her current pain to packaging a lot of items during service.  Similar contentions were raised at her April 2012 BVA Hearing. 

The Board notes that the Veteran's personnel records reflect that the Veteran's primary duty was that of an automated logistical specialist.  The Board finds that her alleged duties, are consistent with her circumstances of service.  38 U.S.C.A. § 1154(a) (West 2002).  

Given the fact that the Veteran has current treatment associated with bilateral carpel tunnel syndrome, and in light of her in-service duties, the Board finds that a VA examination that includes a competent nexus opinion regarding any relationship between the Veteran's service and her current disability, is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board observes that the Veteran receives treatment through the Washington, DC VA Medical Center (VAMC).  The most recent treatment records contained in the claims file are dated in April 2009.  While on remand, any treatment records from such facility dated from April 2009 to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records from the Washington, DC VAMC beginning in April 2009.  Any negative search result should be noted in the record. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's acquired psychiatric disability (PTSD/anxiety disorder).  The Veteran shall be provided sufficient advance written notice of when and where the examination should be held. The Veteran's claims file shall be made available to and reviewed by the examiner.


The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning  (GAF) score, together with an explanation of what the score represents in terms of her psychological, social, and occupational functioning.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  

A complete rationale for all opinions must be provided. If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, schedule the Veteran for an examination to determine the current nature and extent of her right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's knee disability should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO/AMC shall schedule the Veteran for a VA examination to evaluate the relationship between her bilateral carpel tunnel syndrome and active duty service.  The claims file must be reviewed in conjunction with the examination.  All tests deemed necessary by the examiner must be undertaken.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any current bilateral carpel tunnel syndrome had its onset during the Veteran's active service or is otherwise causally related to her service.  

For purposes of this opinion, the VA examiner is to presume that the Veteran injured her wrists, although the severity is unknown, as a result of her military duties. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


